NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                      Argued January 5, 2009
                                     Decided September 2, 2009

                                                   Before

                                FRANK H. EASTERBROOK, Chief Judge

                                RICHARD A. POSNER, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐1650

JOHN BLAMEUSER,                                             Appeal from the United States District
                          Plaintiff‐Appellant.              Court for the Northern District of Illinois,
        v.                                                  Eastern Division.

FREDERICK HASENFANG,                                        No. 06 CV 1987
                Defendant‐Appellee.
                                                            David H. Coar,
                                                            Judge.

                                                 O R D E R
         John Blameuser claimed that Chicago police officers used excessive force when arresting
him,  resulting  in  severe  injuries  that  required  hospitalization.    The  officers  had  their  own
version of events (they claimed he slipped and fell while evading arrest), and the case went to
trial.  Shortly before trial, Blameuser disclosed that he wanted to present the testimony of Dr.
James Prieto, the physician who treated him at the hospital.  But the district court granted
defendants’  motion  in  limine,  which  precluded  his  testimony,  finding  that  it  amounted  to
“expert testimony” on causation and Rule 26(a)(2)(B) required an expert report.  Although
treating  physicians  are  not  required  to  file  expert  reports,  we  conclude  that  any  error
committed by the district court was harmless and does not merit reversal.  So, we affirm the
No. 08‐1650                                                                                                2 


district court’s judgment.     
  
                                         I.  BACKGROUND
       On the evening of January 24, 2005, officers responded to a citizen’s call reporting that
his garage was being burglarized.  The responding officers (Officers Regina Reyes and John
Lepkowski) saw John Blameuser and another individual attempting to break into the garage.
The officers chased the thieves as they attempted to flee.
        Officer Frederick Hasenfang, who arrived with other officers to provide backup, saw
Blameuser jump out of the truck and chased him into a backyard where Officer Hasenfang
eventually  arrested  him.    During  the  course  of  these  events,  Blameuser  was  injured.    The
officers placed him in an ambulance, which took him, unconscious, to the emergency room at
Advocate Christ Hospital.  There, Dr. Prieto treated Blameuser for various injuries.      
         The cause of Blameuser’s injuries was the critical issue at trial.  According to Blameuser,
he was beaten, punched, and kicked by the officers until he was unconscious, even though he
was not resisting arrest.  The officers’ version of the story was that Blameuser, who was heavily
intoxicated, slipped and fell while trying to run away from them.  The officers maintained that
Blameuser injured himself in the fall.  Blameuser sued the City of Chicago and various officers,
claiming  that  the  officers’  use  of  force  was  excessive  and  violated  his  Fourth  Amendment
rights. 
       Although discovery was initially set to close on November 30, 2006, the district court
granted several motions extending the discovery cut‐off.  Shortly before the last cut‐off date,
July 31, 2007, Blameuser sought to extend discovery so he could depose Dr. Prieto.  This time
the court denied the motion, citing the many extensions it already had granted, and finding that
there was no excuse for Blameuser’s delay.  
        Three  months  after  the  final  discovery  cut‐off  date  and  thirty‐two  months  after  Dr.
Prieto treated him, Blameuser deposed Dr. Prieto.  During that videotaped deposition, Dr.
Prieto testified that although he did not remember treating Blameuser, his chart showed that
he gave Blameuser medication for pain and that he had examined Blameuser’s spine and noted
tenderness.    The  chart  also  indicated  that  Dr.  Prieto  had  made  a  “differential  diagnosis  of
assault.”  However, when questioned by opposing counsel, Dr. Prieto admitted he did not
know  the  basis  for  that  diagnosis.    He  then  explained  that  a  “differential  diagnosis”  is  a
potential diagnosis consistent with the treater’s findings on history and physical examination.
Blameuser’s  counsel  asked  Dr.  Prieto  whether  Blameuser’s  injuries  were  consistent  with
Blameuser’s  statement  that  he  was  kicked  in  the  face  and  body.    Dr.  Prieto  responded  the
findings “could be” consistent with this statement. 
       At  trial,  Blameuser  sought  to  have  Dr.  Prieto  testify  as  a  witness  via  videotaped
deposition, and defendants objected.  In granting defendants’ motion in limine, the court ruled
No. 08‐1650                                                                                                   3 


that  “any  expert  testimony  by  Dr.  Prieto  concerning  causation  or  his  medical  diagnosis  of
‘assault’ would not comply with the requirements of Fed. R. Civ. Pro. 26(a) or Fed. R. Evid. 702
and 703.”            
        By  the  time  the  case  was  tried,  Blameuser  had  dismissed  his  claims  against  every
defendant  except  Officer  Hasenfang.    The  jury  heard  the  testimony  of  Officer  Hasenfang,
Blameuser, the paramedic who took Blameuser to the hospital, and two nurses who treated
Blameuser at the hospital.  The defense also called Dr. Richard Goldberg, who testified, as an
expert, that Blameuser’s injuries were not consistent with his allegations that he was beaten by
the police.  
        At trial, Blameuser wanted Dr. Prieto to testify on the issue of causation, but the district
court rejected that request and only admitted Dr. Prieto’s chart into evidence. The jury returned
a  verdict  in  favor  of  Officer  Hasenfang,  and  Blameuser  appeals  the  district  court’s  ruling
excluding Dr. Prieto’s testimony. 


                                            II.  ANALYSIS
        We  review  the  district  court’s  decision  to  exclude  expert  testimony  for  abuse  of
discretion.    Musser  v.  Gentiva  Health  Servs,  356  F.3d  751,  755  (7th  Cir.  2004).    Under  this
standard,  we  will  not  reverse  the  district  court’s  ruling  unless  “(1)  the  record  contains  no
evidence upon which the court could have rationally based its decision; (2) the decision is based
on  an  erroneous  conclusion  of  law;  (3)  the  decision  is  based  on  clearly  erroneous  factual
findings; or (4) the decision clearly appears arbitrary.”  Id.  However, “[e]ven an erroneous
evidentiary ruling can be deemed harmless if the record indicates that the same judgment
would  have  been  rendered  regardless  of  the  error.”    Goodman  v.  Ill.  Dept.  of  Fin.  and  Prof’l
Regulation, 430 F.3d 432, 439 (7th Cir. 2005).  
        We begin with Rule 26 of the Federal Rules of Civil Procedure.  Rule 26 requires litigants
to disclose the identity and contact information of potential fact witnesses, and the identity of
“any witness it may use at trial to present evidence under Federal Rule of Evidence 702, 703,
or  705.”    Fed.  R.  Civ.  P.  26(a)(1)(A);  26(a)(2)(A).    Additionally,  a  litigant  who  intends  to
introduce expert testimony must provide a written report, prepared and signed by the witness,
“if the witness is one retained or specially employed to provide expert testimony in the case or
one whose duties as the party’s employee regularly involve giving expert testimony.”  Fed. R.
Civ. P. 26(a)(2)(B).  The rule also outlines the information that such a report must contain.  Rule
37 provides that “[a] party that without substantial justification fails to disclose information
required by Rule 26(a) . . . shall not, unless such failure is harmless, be permitted to use as
evidence at a trial, at a hearing, or on a motion any witness or information not so disclosed.”
Fed. R. Civ. P. 37(c)(1).  
       Although  we  have  held  that  in  some  circumstances,  treating  physicians  must  be
disclosed as experts pursuant to Rule 26(a)(2)(A), Musser, 356 F.3d at 758, we have never held
No. 08‐1650                                                                                                4 


that treating physicians must file expert reports.  According to the Advisory Committee Notes
to the 1993 amendments, Rule 26(a)(2)(B), which governs expert reports, applies only to those
experts who are “retained or specially employed to provide such testimony in the case,” and
treating  physicians  in  particular  “can  be  deposed  or  called  to  testify  at  trial  without  any
requirement for a written report.”  See also Fielden v. CSX Transp., Inc., 482 F.3d 866, 870 (6th Cir.
2007) (expert report not required for treating physician testifying about causation); Watson v.
United States, 48 F.3d 1100, 1107 (10th Cir. 2007).  
        The district court precluded Dr. Prieto’s “expert testimony” on the ground that he did
not file a Rule 26(a)(2)(B) report.  Neither the district court nor Officer Hasenfang makes clear
why Dr. Prieto’s testimony amounts to “expert” testimony.  His testimony (which relies almost
exclusively on the chart he prepared for Blameuser during his visit to the emergency room)
concerns his treatment of Blameuser and his putative diagnosis of assault, which he reached
during the course of his treatment.  Such testimony does not require an expert report.  See, e.g.,
Davoll v. Webb, 194 F.3d 1116, 1138 (10th Cir.1999) (“A treating physician is not considered an
expert witness if he or she testifies about observations based on personal knowledge, including
the treatment of the party.”)); cf. United States v. Henderson, 409 F.3d 1293, 1300 (11th Cir. 2005)
(noting that treating physician’s diagnosis of an injury is lay testimony while a hypothesis
about  the  cause  of  injury  might  be  expert  testimony).    And  Dr.  Prieto  was  not  retained  or
specially employed to provide testimony in this case. 
        It is plausible that the district court thought Dr. Prieto went too far with his post‐hoc
conclusion that Blameuser’s injuries “could be” consistent with Blameuser’s account of what
happened  to  him.    An  interesting  question  is  what  to  do  with  a  treating  physician  who
proposes to testify in the manner of a hired expert, i.e., offering an opinion regarding what
might have happened to the patient that does not rely on that physician’s personal treatment
of the patient.  See, e.g. Musser, 356 F.3d at 758 n.3 (noting district court disagreement over the
application of Rule 2(a)(2)(B) to treating physicians).  But we need not delve too far into the
limits of Rule 26(a)(2)(A) or (B) because any error by the district court in excluding Dr. Prieto’s
testimony was harmless in this case.  It is plain from Dr. Prieto’s deposition testimony that he
did not remember anything about Blameuser that was not recorded in his chart.  That chart,
which contained Dr. Prieto’s differential diagnosis of assault, was admitted into evidence, and
nurses offered their first hand observations of Blameuser’s condition when he arrived at the
emergency room.  So Blameuser retained any material benefit that he might have derived from
Dr. Prieto’s testimony.  Therefore, we find no reversible error.   


                                        III.  CONCLUSION
        The judgment of the district court is AFFIRMED.